1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE AMBROCIO,                                      Case No.: 19-CV-1356-WQH(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR
                                                         RECONSIDERATION
14   K. COTTRELL,
15                                    Defendant.         [Doc. No. 11.]
16
17         Plaintiff seeks reconsideration of the Court’s Order denying his motion for
18   appointment of counsel. Having reviewed Plaintiff’s motion for reconsideration, the
19   reasons he provides are reasons that are not unique to him and are common among pro se
20   prisoner plaintiffs. Again, if the Court were to grant Plaintiff’s request when such requests
21   are granted only in exceptional circumstances, the Court would have to grant every prisoner
22   plaintiff’s request, and the “exceptional” requirement would cease to exist. Plaintiff’s
23   motion is DENIED.
24         IT IS SO ORDERED.
25   Dated: September 16, 2019
26
27
28

                                                     1
                                                                              19-CV-1356-WQH(WVG)
